ORDER

PER CURIAM.
Appellant, Kevin Hammerschmidt, appeals the judgment of the Circuit Court of Montgomery County after a jury convicted him of second degree burglary, RSMo § 569.170 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the decision of the trial court was supported by substantial evidence, was not against the weight of the evidence, and no error of law appears. As no jurisprudential purpose would be served by a formal opinion, we affirm the judgment of the trial court pursuant to Rule 30.25(b). A memorandum setting forth the reasons for our decision is attached for the use of the parties involved.